DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2017/0116920) in view of Na et al (US 2017/0186378).
	As to claim 1, Kwon teaches a light emission driving circuit, comprising:
 a driving circuit configured to output a light emission driving signal to a first output terminal ([0052] a first light emission control driving unit 210-1 may generate a first light emission control signal EM1, fig. 3) and output a switching signal to a first node ([0059] the first voltage at the first node N1 (i.e., the node voltage at the in response to a plurality of clock signals (CLK1, CLK2, fig. 3) and a first carry signal (CARRY[N-1], fig. 3, [0078]); and 
a masking circuit configured to output a second carry signal to a second output terminal (CARRY[N], fig. 3)  in response to a masking clock signal (CLK1, fig. 3), the light emission driving signal (light emission control signal EM[n], fig. 3), and the switching signal ([0059] the first voltage at the first node N1 (i.e., the node voltage at the first node N1, [0078] generate the (n)th carry signal CARRY[n] based on the (n)th light emission control signal EM[n], the first clock signal EM_CLK1, and the second clock signal EM_CLK2), 
Kwon does not teach wherein the masking clock signal is a signal which is maintained at a first level during a normal mode and periodically changes during a low power mode.
However, Na teaches wherein the masking clock signal is a signal which is maintained at a first level during a normal mode ([0078] the buffer circuit 126 may output the scan signals SCAN1 through SCAN8 that include the first pulse and the second pulse when…the masking signal MSK_CLK having the high level are provided to the buffer circuit 126…Thus, buffer circuit 126 may output the scan signals SCAN1 through SCAN8 that include the first pulse and the second pulse, figs. 7 and 8A) and periodically changes during a low power mode ([0079] the buffer circuit 126 may output the scan signals SCAN1 through SCAN8 that include the first pulse when the first driving signal VQ having the low level, the second driving signal VQB having the high level, and the masking signal MSK_CLK having the low level are provided to the buffer circuit 126…the second pulse of the scan clock signals S_CLK1 through S_CLK8 may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to include in Kwon, wherein the masking clock signal is a signal which is maintained at a first level during a normal mode and periodically changes during a low power mode, as suggested by Na in order to reduce power consumption ([0005]).


As to claim 2, Kwon in view of Na teaches the light emission driving circuit, wherein the masking circuit comprises: a first masking transistor configured to transmit the masking clock signal to the second output terminal in response to the switching signal (Kwon:[0059] the seventh transistor M7 may include a first electrode that receives the first clock signal EM_CLK1, a second electrode that is electrically connected to the output terminal of the second circuit 320, and a gate electrode that is electrically connected to the first node N1. The seventh transistor M7 may pull-down the (n)th carry signal CARRY[n] to have (or, to be equal to) a level of the first clock signal EM_CLK1 in response to the first voltage at the first node N1 (i.e., the node voltage at the first node N1)); and a second masking transistor configured to electrically connect the second output terminal to a first voltage terminal configured to receive a first voltage in response to the light emission driving signal (Kwon: [0066] the sixth transistor M6 may include a first electrode that receives 

As to claim 3, Kwon in view of Na teaches the light emission driving circuit, wherein the masking circuit outputs the masking clock signal as the second carry signal when the second masking transistor is turned off and the first masking transistor is turned on (Kwon:[0059] the seventh transistor M7 may pull-down the (n)th carry signal CARRY[n] to have (or, to be equal to) a level of the first clock signal EM_CLK1 in response to the first voltage at the first node N1 (i.e., the node voltage at the first node N1), [0067] the first pull-up block may output the (n)th carry signal CARRY[n] having the logic high level).

3.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2007/0296681) in view of Na et al (US 2017/0186378).
	As to claim 6, Kim teaches a scan driving circuit, comprising:
 a driving circuit configured to output a scan signal to a first output terminal ([0053] sequentially output the gate voltage through the output terminals OUT, fig. 3) and output a switching signal to a first node ([0058] the carry part 212 includes a carry transistor NT2 having a control electrode connected to the Q-node QN) in response to a plurality of scan clock signals (CK1 and CK2, fig. 3)) and a first carry signal ([0050] the first input terminal IN1 of stages SRC2-SRCn+1 is connected to the carry terminal CR of a previous stage to receive a previous carry voltage); and 
a masking circuit configured to output a second carry signal to a second output terminal (carry terminal CR, fig. 3) in response to a masking clock signal (CK1, fig. 3), the scan signal (out, fig. 3), and the switching signal (signal at the Q node, [0058] the carry part 212 includes a carry transistor NT2 having a control electrode connected to the Q-node QN, an input electrode connected to the first clock terminal CK1, and an output electrode connected to the carry terminal CR, [0074] transistor NT16 having …, an input electrode connected to the output terminal OUT, and an output electrode connected to a present carry node CN…transistor NT16 outputs the present gate voltage that is maintained at the low state during the second period to the present carry node CN),
Kim does not teach wherein the masking clock signal is a signal which is maintained at a first level during a normal mode and periodically changes during a low power mode.
However, Na teaches wherein the masking clock signal is a signal which is maintained at a first level during a normal mode ([0078] the buffer circuit 126 may output the scan signals SCAN1 through SCAN8 that include the first pulse and the second pulse when…the masking signal MSK_CLK having the high level are provided to the buffer circuit 126…Thus, buffer circuit 126 may output the scan signals SCAN1 through SCAN8 that include the first pulse and the second pulse, figs. 7 and 8A) and periodically changes during a low power mode ([0079] the buffer circuit 126 may output the scan signals SCAN1 through SCAN8 that include the first pulse when the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to include in Kim, wherein the masking clock signal is a signal which is maintained at a first level during a normal mode and periodically changes during a low power mode, as suggested by Na in order to reduce power consumption ([0005]).

Allowable Subject Matter
4.	Claims 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination, fails to teach, disclose or render obvious, “a display device, comprising: a display panel including a plurality of pixels respectively connected to one of a plurality of data lines, one of a plurality of scan lines, and one of a plurality of light emission lines; a data driving circuit configured to drive the plurality of data lines; a scan driving circuit configured to drive the plurality of scan lines; a light emission driving circuit configured to drive the plurality of light emission lines; and a driving controller configured to receive an image signal and a control signal and control the data driving circuit, the scan driving circuit, and the light emission driving circuit such that an image the driving controller divides the display panel into a first display region and a second display region based on the image signal and outputs a first masking signal indicating a start position of the second display region; and the light emission driving circuit includes a plurality of light emission driving stages, each configured to drive a corresponding light emission line among the 44plurality of light emission lines, wherein each of the plurality of light emission driving stages includes: a first driving circuit configured to output a light emission driving signal to a first output terminal and output a first switching signal to a first node in response to a plurality of clock signals from the driving controller and a first carry signal; and a first masking circuit configured to output a second carry signal to a second output terminal in response to a first masking clock signal, the light emission driving signal, and the first switching signal, wherein the first masking clock signal is maintained at a first level during a normal mode and periodically changes during a low power mode” in combination with the other claimed limitations set forth in independent claim 11 and similarly in independent claim 21.

5.	Claims 4-5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628       

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628